The employer and insurance carrier have appealed from an award of compensation in claimant’s favor and also from a decision of the Workmen’s Compensation Board denying the carrier reimbursement under subdivision 8 of section 15 of the Workmen’s Compensation Law. Claimant sustained accidental injuries to his back on February 16, 1946, while working for the employer. He suffered six compensable injuries to his back while working for various employers. All the claims were related to his back condition and combined to ascertain liability. Three were sustained prior to the accident of February 16th and two subsequently. The board found that initial period of total disability commenced on February 16, 1946, and continued to February 26, 1946, and that it was due solely to this accident. The statute provides that an application for reimbursement shall be made in writing prior to the final determination that the resulting disability is permanent “ but in no case more than one hundred four weeks after the date of disability ”, The carrier made an application for reimbursement on April 3, 1948. It was denied by the board on the ground that it was not timely made. The evidence sustains the determination of the board. Award and decision unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.